Frank Holt, Justice. This appeal comes from a ruling by the circuit court that there was substantial evidence to support the Alcoholic Beverage Control Board’s decision to suspend the appellant’s retail beer permit for 30 days and to impose a probationary period of 90 days following suspension. We affirm. There was evidence that when a taxicab driver delivered his passenger to the “Playpen”, the premises of the appellant permitee, there was an unprovoked attack upon the cab driver. He was severely beaten by the manager, appellant’s husband, and another individual who was a part-time employee. The police were notified. The manager and the employee left the premises before the police arrived. The Commission found that the appellant allowed the premises to become disorderly in violation of Ark. Stat. Ann. § 48-524 (b) (Repl. 1977). The appellant argues that this conduct constituted a violation of the Arkansas Criminal Code; and since the power to convict for crimes is not within the authority of the ABC Board, the Board may not suspend a permit for this conduct. For authority she cites State v. Lawrence, 246 Ark. 644, 439 S.W.2d 819 (1969). There, we held a circuit court in a criminal proceeding lacks authority to revoke a beer permit, but we did not hold the ABC Board may not revoke a beer permit for conduct that amounts of a criminal violation. The authority of the ABC Board to suspend a permit is found in Ark. Stat. Ann. §§ 48-1311 and 48-1312. Appellant admits that the state legislature has delegated the power to the Director of the ABC Board to suspend and revoke licenses granted to retailers for alcoholic beverages. Appellant also agrees that the ABC Board has the statutory right to hear appeals from the Director’s orders involving suspension or revocation of a license. § 41-1314. The grant of authority contained in these statutes clearly is broad. It would be illogical to hold that the ABC Board may revoke or suspend a beer permit for conduct that does not rise to the level of a criminal violation but may not revoke or suspend a permit for more serious conduct. That obviously was not what the legislature intended. Affirmed.